El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
En garantía de préstamo por $33,600.00 de principal e intereses al 9 3/4% anual, pagaderos en 332 plazos mensuales de $292.95 cada uno, los cónyuges Félix Arroyo Rodríguez y Milagros Ortiz Rivera constituyeron hipoteca a favor de la recurrente Junta de Retiro para Maestros en la escritura Núm. 126 otorgada en San Juan el 13 agosto, 1979 ante el notario Lie. Carlos D. Vázquez Martínez. La previa tasación o avalúo que ordena el Art. 127 de la Ley Hipotecaria se insertó como cláusula duodécima de la escritura, y dice:
“ — Duodécima: Las partes, de común acuerdo, tasan la finca hipotecada en la cantidad que resulte adeudarse conforme a sentencia firme, para que dicha cantidad sirva de tipo mínimo en la primera subasta que se celebre, en caso de que vencida por cualquier causa la obligación que se garantiza, la Acreedora proceda a la ejecución de la hipoteca constituida a su favor.”
Presentada la escritura en el Registro de la Propiedad, See. Primera de Caguas, la inscribió el Registrador “con el *571Defecto Subsanable de no señalarse cantidad alguna como tasación de la finca para el caso en que sea subastada en cualquier clase de procedimiento ejecutivo de acuerdo al artículo 127 de la vigente Ley Hipotecaria y a lo resuelto por el Tribunal Supremo en el caso de Ponce Federal versus Gómez, resuelto el 28 de marzo de 1979. La expresión que aparece en la cláusula duodécima de la escritura no cumple con el precepto legal establecido pues identifica el valor de la finca con el monto del crédito garantizado al momento de la subasta. Caguas, a 14 de noviembre de 1979”. (Énfasis en el original.) Es contra dicha calificación de defecto subsanable que recurre la Junta acreedora.
En Ponce Federal Savings v. Gómez, 108 D.P.R. 585 (1979), insuflamos contenido ético a la ejecución de hipoteca por la vía ordinaria, el método usualmente preferido por los acreedores, al sujetarlo a la exigencia del Art. 127 de la Ley Hipotecaria, 30 L.P.R.A. see. 223 (1) de previo avalúo o tasación que sirva de tipo en la primera subasta. Nos propusimos con ello cerrar la puerta a la grave injusticia que representa la adquisición por el acreedor de la finca hipote-cada mediante oferta en subasta de parte del crédito adeuda-do, adjudicándose el inmueble por precio irrisorio y libre para perseguir otros bienes de su deudor por el balance impagado de su crédito.
Esta protección al deudor no disminuye la calidad de *572garantía máxima de la obligación dineraria que provee la hipoteca, ni afecta la flexibilidad para confrontar situaciones variantes en la subasta originadas en la constitución o cancelación de otros gravámenes sobre el inmueble. Cf. Fernández Rivera v. Tribunal Superior, 93 D.P.R. 629, 639-40 (1966).
La pretensión de la recurrente de ajustar el tipo mínimo en subasta al que fuere el importe de la sentencia obtenida al momento de la subasta es recurso vicioso y perjudicial para el deudor, y opera en detrimento de la norma justa adoptada en Ponce Federal Savings v. Gómez, supra. Conduce en la práctica a agravar la situación del deudor y el riesgo de perder su propiedad en la ejecución, pues mientras más se esfuerce en pagar la deuda reduciendo el balance de la hipoteca, reducirá también el tipo mínimo en subasta y aumentará la posibilidad de que todo su honrado esfuerzo conduzca a la pérdida de su patrimonio en una oferta irrisoria.
Aparte de esta situación que el Registrador recurrido rechaza como absurda, porque “mientras más paga el deudor más baja el precio de la finca”, la citada cláusula duodécima de la escritura de constitución de hipoteca en su provisión de que “las partes, de común acuerdo, tasan la finca hipotecada en la cantidad que resulte adeudarse conforme a sentencia firme” (2) no satisface el principio de especialidad y certeza que gobierna el Derecho inmobiliario. Toda vez que la hipoteca es derecho real que sujeta lo hipotecado cualquiera *573que sea su titular, al poder de exigir eventualmente la realización de su valor, todo en seguridad o garantía de la efectividad de alguna obligación dineraria; (3) y produce un señorío jurídico sobre la cosa cuya esencia es la realización del valor en cambio del bien hipotecado, la certeza de los elementos que viabilicen su ejecución es parte principalísima de la escritura de constitución del crédito. Carece de certeza esta cláusula duodécima que remite el tipo mínimo en subasta al imponderable en la esfera registral de cuál sea en determinado momento el balance deudor, introduciendo en la crítica etapa de ejecución un trámite de liquidación de cargas y abriendo paso a una serie inacabable de incidentes. El conocimiento del justiprecio pactado para el caso de ejecución es factor vital al que necesariamente han de referirse tanto el hipotecante como acreedores y poseedores posteriores concerni-dos con la administración económica del inmueble. Estas son las razones que inducen un previo avalúo, que si bien lo establecen libremente los interesados, han de hacerlo de modo claro y preciso (4) que garantice la efectividad de la hipoteca.
Este requisito de claridad y precisión, no reduce sino que fomenta el libre arbitrio de las partes que al fijar el tipo para subasta en la escritura pueden elegir el valor que ellas estimen que les conviene que tenga el inmueble en el momento en que la subasta se abre (Morrell y Terry, op. cit, pág. 95); o cómo dictamina Roca Sastre “Los interesados pueden adoptar como tipo de subasta la cifra que mejor les parezca, sin que deban ajustarse al valor real de la finca, pues más que tasar bienes pactan un tipo de licitación. No podrá impugnarse este tipo convencional de subasta, a base de demostrar que es inexacto, pues la ley sólo quiere que la escritura de constitución contenga por acuerdo de los interesados un tipo que haya de servir para la futura o posible subasta. La sentencia de 14 de enero de 1924 atribuye el *574carácter de simple requisito a la determinación de un tipo de subasta, sin que puedan influir en él otras valoraciones, incluso la que resulte del Catastro.” Roca Sastre, ibid., T. IV, Vol. 2, pág. 1033. Esta libertad de los contratantes en el previo avalúo está necesariamente moderada por un sentido de realidad y trato justo que impide los abusos a que nos hemos referido.
La apuntada deficiencia en la escritura objeto de este recurso ha debido calificarse como insubsanable y suspenderse la inscripción. Así lo reconoce el propio Registrador quien cierra su alegato solicitando que se corrija su error de calificación y que se declare la hipoteca no inscribible. Su rara petición obliga a un examen del procedimiento que rige este recurso.
Ordena el Art. 5 de la Ley de 1ro marzo, 1902 sobre recursos gubernativos contra decisiones de los Registradores de la Propiedad, 30 L.P.R.A. see. 1775:
“Contra la calificación de defectos subsanables que hicieren los registradores podrá acudir el interesado al Tribunal Supremo para resolución definitiva. El Tribunal Supremo confirmará o revocará la resolución del registrador y éste hará lo que procediere de conformidad con dicha decisión.”
En vista de la dificultad en la calificación de un defecto como subsanable o insubsanable y que navegando en la zona gris que separa uno del otro, en el pasado títulos defectuosos ganaron inmerecido acceso al Registro, este Tribunal ha venido promoviendo la aceptación para inscripción de únicamente títulos perfectos. (5) Royal Bank of Canada v. Registrador, 104 D.P.R. 400 (1975). El procedimiento dispuesto para recursos gubernativos provee en el Art. 2 de la citada ley, 30 L.P.R.A. see. 1772, para que el propio Registrador en determinados casos, que percibimos de mayor excepción por su básica naturaleza consultiva, remita el documento *575a este Tribunal para que revise su calificación. (6) Estas disposiciones de ley, habiendo asumido jurisdicción para conocer del recurso, nos facultan para corregir el error de calificación que estimó falta subsanable la que es insubsa-nable y la correlativa actuación del Registrador admitiendo para inscripción esta escritura de hipoteca.

Se dictará sentencia revocando la nota del Registrador y ordenando a éste que deniegue la inscripción, si no se irrogare perjuicio a tercero.

El Juez Asociado Señor Martín emitió opinión disidente a la que se une el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Negrón García emitió opinión disidente separada.
-0-

(1) See. 223. Valor de la finca deberá hacerse constar en la escritura de hipoteca; tipo de valoración para las subastas
“En la. escritura de hipoteca se hará constar el precio en que tasan la finca los contratantes para que sirva de tipo a la primera subasta que se debe celebrar, en el caso de que, vencido el plazo del préstamo, no conste en el registro de la propiedad el pago de dicho préstamo.
“Si no produjere remate ni adjudicación la primera subasta, en la segunda que se celebrare servirán de tipo las dos terceras partes del precio en que hayan tasado la finca los contratantes, pero cuando esas dos terceras partes no excedieren de la cuantía de las responsabilidades preferentes, esa cuantía señalará el mínimo de las posturas admisibles.
“Si tampoco hubiere remate ni adjudicación en la segunda subasta, regirá como tipo en las otras subastas que pudieran celebrarse el valor total a que ascienden los créditos preferentes.”


(2) Señalando perjuicio para el deudor en cláusula menos onerosa en que se fija a la finca como valor sólo el importe de su responsabilidad, estimando que en su día se venderá por lo que realmente valga, explica Morell: “Teóricamente el argumento tiene fuerza; prácticamente no tiene ninguna. La finca vale 20: su responsabilidad es de seis, y seis es el tipo primero para la subasta, tipo que aun puede bajar a la mitad, y del que se aprovechan los licitadores valiéndose de diferentes medios, casi siempre sin recursos en el deudor o propietario para evitar su perjuicio. Esto es lo real, y a veces no se necesitan primas ni artimañas ni confabulaciones: sólo hay un postor que conoce bien la finca y se aprovecha de la tasación, o no existe ninguno, por consideraciones mal entendidas hacia el deudor, y entonces es el acreedor quien recibe el beneficio.” Legislación Hipotecaria, ed. 1930, T. 4, pág. 96.


(3) Roca Sastre, Derecho Hipotecario, sexta ed., 1968, T. IV, Vol. 1, pág. 121.


(4) Roca Sastre, op cit, T. IV, Vol. 2, pág. 1083.


(5) Los Arts. 67 y 68 de la Ley Hipotecaria y del Registro de la Propiedad (Ley Núm. 198 'de 8 de agosto de 1979) terminarán con esta clasificación de defectos ciñendo la calificación del Registrador a inscribir o denegar la inscripción.


(6) Esta iniciativa del Registrador ha sido preservada en el párr. 6to del Art. 77 de la Ley Hipotecaria de 1979, con el siguiente texto:
“El Registrador, en caso de haber denegado la inscripción de un documento, podrá, luego de transcurridos 10 días de notificada la denegatoria sin que se haya recogido el documento y antes de vencer el término que tiene el interesado en la inscripción para recurrir, someter al Tribunal Supremo el documento rechazado conjuntamente con el escrito de recalificación y un alegato en apoyo de su acción, de todo lo cual notificará al interesado. El interesado tendrá 10 días a partir de la notificación del recurso para presentar su alegato. En este caso serán de aplicación todas las disposiciones de esta ley respecto a recursos gubernativos y sus efectos.”